DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2011169778 to Kishi et al [hereinafter Kishi].
Referring to claim 1, Kishi discloses a thermal conductivity detector (TCD) (figures 1, 3, 4, 8) comprising:
a detection channel (flow path) through which a gas to be measured flows as a fluid (paragraph 29);
a thermal conduction part that has a filament (11) provided on a flowing route of the fluid in the detection channel so that the filament (11) comes into direct contact with the fluid flowing through the detection channel (paragraphs 14, 29, 31, 32, 52, 53, 72), thereby conducting heat through the fluid flowing through the detection channel (paragraphs 26-31, 56); and
a detection circuit (figure 4) for detecting an electric signal based on a change in a voltage or a current of the filament;


Referring to claim 2, Kishi discloses that the plurality of filament sections are formed by folding back the filament at least once in a direction substantially parallel to the flow direction of the fluid flowing through the detection channel (figure 8) (paragraph 69).

Referring to claim 7, Kishi discloses that the filament (11) is formed of a metal film provided on an insulating base (paragraphs 18, 25).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kishi in view of U.S. Patent 3,888,110 to Clark.
Referring to claim 6, Kishi discloses a TCD having all of the limitations of claim 6, as stated above with respect to claim 1, except for the filament being formed of a metal wire.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the metal filament of Kishi a metal wire, as suggested by Clark, in order to provide an alternate filament for measuring thermal conductivity.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A TCD comprising a switching valve for switching paths through which a reference gas is introduced into the detection channel, wherein the detection circuit is configured to detect the electric signal in synchronization with the switch timing for the switching valve (claim 8).

Response to Arguments
Applicant's arguments filed 2/9/22 have been fully considered, but they are not persuasive. Applicant’s argues that Kishi does not anticipate claim 1 because Kishi does not .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
2/16/22